United States Court of Appeals
                                                         Fifth Circuit
                                                      F I L E D
               UNITED STATES COURT OF APPEALS
                                                      October 18, 2006
                    FOR THE FIFTH CIRCUIT
                                                  Charles R. Fulbruge III
                                                          Clerk

                        No. 05-60830


        MISSISSIPPI VALLEY TITLE INSURANCE COMPANY,
                a Mississippi Corporation,


                    Plaintiff-Counter Defendant-Appellee,


                           VERSUS


                    JOHN BURTON, ET AL.,


                 Defendants-Counter Claimants-Appellants.



        Appeal from the United States District Court
          for the Southern District of Mississippi

                        (1:02-CV-36)

Before GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

    A     Mississippi   jury   unanimously   decided       that



    *
     Pursuant to 5TH CIR. R. 47.5, the Court has
determined that this opinion should not be published and
is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
Appellant’s title insurance claim was not covered by a

title insurance policy issued by Appellee. The jury also

decided that Appellee was not liable for the allegedly

negligent title examination conducted before issuing the

policy.

      On appeal, Appellants challenge the sufficiency of

the   evidence     supporting   the   jury’s   verdict.    After

thoroughly reviewing the entire record, we are confident

that sufficient evidence supports both of the jury’s

findings. While the testimony of Appellee’s witnesses was

hotly controverted by Appellants’ witnesses, it was the

jury’s call as to the credibility of those witnesses.

Finding     each   of   Appellants’    arguments   on     appeal

unpersuasive, we AFFIRM.

AFFIRMED.




                                2